Exhibit 10.1

EXCHANGE AND RECAPITALIZATION AGREEMENT

This EXCHANGE AND RECAPITALIZATION AGREEMENT, dated as of May 10, 2006 (this
“Agreement”), is by and among SAVVIS, INC., a Delaware corporation (the
“Company”) and each of the investors set forth on the signature pages hereto
(each an “Investor” and collectively the “Investors”).

WHEREAS, on March 18, 2002 the Company filed a Certificate of Designations (the
“Certificate of Designations”) relating to its Series A Convertible Preferred
Stock, par value $.01 per share (the “Series A Preferred Stock”);

WHEREAS, as of the date hereof, the Company has outstanding 202,490 shares of
Series A Preferred Stock and all of such outstanding shares are held by the
Investors;

WHEREAS, dividends accrue on the shares of Series A Preferred Stock at a rate of
11.5% per annum and accrete quarterly;

WHEREAS, shares of Series A Preferred Stock are convertible, at any time at the
option of the holders thereof, into such number of shares of common stock, par
value $.01 per share, of the Company (the “Common Stock”) as is equal to the
then outstanding accreted value of such shares together with accrued dividends
divided by the then applicable conversion price;

WHEREAS, the parties hereto desire to enter into a transaction (the
“Recapitalization”) pursuant to which the Investors will exchange their shares
of Series A Preferred Stock for shares of Common Stock pursuant to a plan of
Reorganization under Section 368(a)(1)(E) of the Internal Revenue Code of 1986,
as amended;

WHEREAS, a special committee of disinterested directors of the Board of
Directors of the Company (the “Special Committee”) consisting of Messrs.
Heintzelman, Ousley and Pellow, has received the written opinion of Cowen & Co.,
LLC (“Cowen”), dated May 9, 2006, stating that, based on assumptions,
qualifications and limitations set forth therein, the number of shares of Common
Stock to be issued to the Investors in exchange for all of their outstanding
shares of Series A Preferred Stock is fair to the stockholders of the Company
(other than the Investors), from a financial point of view;

WHEREAS, the Special Committee has recommended the terms of the Recapitalization
to the Board of Directors of the Company and the Board of Directors has approved
the terms of the Recapitalization;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:

ARTICLE ONE

EXCHANGE

Section 1.01 Exchange. Upon the satisfaction of the conditions set forth in
Article Four and subject to the other terms and conditions set forth in this
Agreement, each of the Investors agrees that, at the Closing (as hereinafter
defined), all of the shares of Series A Preferred Stock owned beneficially or of
record by such Investor shall be exchanged for the number of shares of Common
Stock set forth opposite such Investor’s name on Schedule 1.01 hereto (such
shares of Common Stock to be delivered to the Investors in exchange for their
Series A Preferred Stock are hereinafter referred to as “Exchange Shares”).

Section 1.02 Exchange Documents. Simultaneously with the execution of the this
Agreement, or as soon as practicable thereafter, each Investor (other than
Moneyline (as hereinafter defined) with respect to the MLT Escrow Shares (as
hereinafter defined)) shall delivering to the Company, to be held in escrow by
the Company pending the Closing (as hereinafter defined), share certificates
representing the shares of Series A Preferred Stock set forth opposite such
Investor’s name on Schedule 1.02 hereto, together with duly executed but undated
stock powers with respect to the shares of Series A Preferred Stock represented
by such certificates; provided, however, if any Investor is unable to deliver
such certificates because such certificates have been lost, stolen or destroyed,
such Investor may provide the Company with lost certificate affidavits and
indemnification agreements in forms reasonably acceptable to the Company in lieu
of delivering certificates representing such Investor’s shares of Series A
Preferred Stock. The Company acknowledges that 21,239 shares of Series A
Preferred Stock registered in the name of MLT, LLC, a Delaware limited liability
company and successor to the interest of Moneyline Telerate Holdings, Inc.
(“MLT”), are held in escrow (the “MLT Escrow Shares”) pursuant to an Escrow
Agreement (the “Escrow Agreement”), by and among MLT, Reuters Limited and The
Bank of New York, as escrow agent (the “Escrow Agent”). MLT hereby agrees that
share certificates representing the MLT Escrow Shares shall be delivered by the
Escrow Agent, at the direction of MLT, to the Company at the Closing.

Section 1.03 Closing . The closing of the Recapitalization (the “Closing”) shall
take place on the first business day following the satisfaction or waiver of the
conditions set forth in Article Four hereof, or as promptly as practicable
thereafter, at 10:00 a.m. New York City time at the offices of Hogan & Hartson
L.L.P. at 875 Third Avenue, New York, New York 10022, or at such other

 

2



--------------------------------------------------------------------------------

time and place as the Special Committee and Welsh, Carson, Anderson & Stowe
VIII, L.P. (“WCAS VIII”) may agree, provided that all of the conditions to the
Closing shall have been satisfied or waived (the date of the Closing, the
“Closing Date”); provided, further, however, that such Closing shall not occur
at a time when the Special Committee has determined, in good faith after
consultation with management of the Company, that active negotiations are then
being conducted with a potential acquirer, which negotiations the Special
Committee believes could reasonably be expected to result in a transaction that
would be a Change of Control as that term is defined in the Certificate of
Designations. The Closing may be accomplished by facsimile transmission to the
respective offices of counsel for the parties hereto of the requisite documents,
duly executed where required, with originals to be delivered by overnight
courier service on the next business day following the Closing Date.

Section 1.04 Closing Deliveries. At the Closing the Company will deliver to each
Investor duly executed certificates representing the Exchange Shares; provided,
however, that certificates representing the Exchange Shares in respect of the
MLT Escrow Shares shall be delivered to the Escrow Agent as directed by MLT
against receipt by the Company of the stock certificates representing the MLT
Escrow Shares.

ARTICLE TWO

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each Investor as of the date hereof and
on the Closing Date, as follows:

Section 2.01 Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own or lease and
operate its properties and assets and to carry on its business as it is now
being conducted.

Section 2.02 Capitalization. (a) As of the date hereof, the authorized capital
stock of the Company consists of 1,500,000,000 shares of Common Stock and
50,000,000 shares of Preferred Stock, $.01 par value (“Preferred Stock”). As of
the date hereof, 194,363,398 shares of Common Stock and 202,490 shares of
Preferred Stock are issued and outstanding. All outstanding shares of Common
Stock have been duly authorized and validly issued and are fully paid and
non-assessable.

(b) As of the date hereof, except as set forth on Schedule 2.02(b) of the
Disclosure Letter dated the date hereof (the “Disclosure Letter”), no
subscription, warrant, option, convertible security, stock appreciation or other
right

 

3



--------------------------------------------------------------------------------

(contingent or other) to purchase or acquire any shares of any class of capital
stock of the Company or any of its Subsidiaries (as hereinafter defined) is
authorized or outstanding, and (except as otherwise expressly contemplated by
this Agreement) there is not any commitment of the Company or any of its
Subsidiaries to issue any shares, warrants, options or other such rights or to
distribute to holders of any class of its capital stock, any evidences of
indebtedness or assets. As used in this Agreement, “Subsidiary” means, with
respect to any Person, any corporation, association or other business entity of
which more than 50% of the total voting power of shares of capital stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof.

Section 2.03 Authorization of Agreements, etc. (a) Except as set forth on
Schedule 2.03 of the Disclosure Letter, the Company has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the Amendment to the Investor Rights Agreement (as defined herein). Except
as set forth on Schedule 2.03 of the Disclosure Letter, each of (i) the
execution and delivery by the Company of this Agreement and the Amendment to the
Investor Rights Agreement and the performance by the Company of its obligations
hereunder and thereunder and (ii) the issuance, sale and delivery by the Company
of all of the Exchange Shares pursuant to the terms hereof, will be duly
authorized prior to the Closing by all requisite corporate and stockholder
action and will not violate any provision of applicable law, any order of any
court or other agency of government, the Certificate of Incorporation or Bylaws
of the Company, or any provision of any indenture, agreement or other instrument
to which the Company or any of its Subsidiaries or their properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default, or result in the vesting, acceleration or
material modification of any benefits under any such indenture, agreement or
other instrument or any compensation agreement or benefit plan, or result in the
creation or imposition of any liens, claims, charges, restrictions, rights of
others, security interests, prior assignments or other encumbrances in favor of
any third Person (as hereinafter defined) upon any of the assets of the Company
or any of its Subsidiaries. As used in this Agreement, “Person” means any
individual and any corporation, partnership, limited liability company, trust,
joint venture or other entity.

(b) The issuance and delivery of the Exchange Shares to the Investors hereunder
are not and will not be subject to any preemptive rights of stockholders of the
Company or to any right of first refusal or other similar right in favor of any
Person that has not been expressly waived.

(c) Except as set forth on Schedule 2.03 of the Disclosure Letter, the Exchange
Shares, when issued in accordance with the terms of this Agreement, will be duly
authorized, validly issued, fully paid and non-assessable shares of capital
stock of the Company.

 

4



--------------------------------------------------------------------------------

Section 2.04 Validity. This Agreement has been duly executed and delivered by
the Company. This Agreement constitutes the legal, valid and binding obligation
of the Company, and the Amendment to the Investor Rights Agreement, when
executed and delivered by the Company in accordance with this Agreement, will
constitute the legal, valid and binding obligation of the Company, in each case
enforceable against the Company in accordance with its terms, except that no
representation is made as to the enforceability of this Agreement or the
Amendment to the Investor Rights Agreement to the extent that their
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforceability of
creditors’ rights generally or by general equitable principles.

Section 2.05 Governmental Approvals; Consents. Subject to the accuracy of the
representations and warranties of the Investors set forth in Article III and
except for applicable filings and approvals, if any, required by applicable
federal and state securities laws (including the filing with and approval by the
Securities and Exchange Commission (the “SEC”) of an information statement on
Schedule 14C relating to the shareholder approvals set forth on Schedule 2.03 of
the Disclosure Letter) and listing regulations, no registration or filing with,
or consent or approval of, or other action by, any federal, state or other
governmental agency, court, instrumentality or securities exchange (each, a
“Governmental Authority”) or any other third Person is or will be necessary for
the valid execution, delivery and performance of this Agreement, the Amendment
to the Investor Rights Agreement, or the issuance and delivery of the Exchange
Shares.

Section 2.06 Fairness Opinion. The Special Committee has received a written
opinion of Cowen dated 9, 2006, to the effect that, based on assumptions,
qualifications and limitations set forth therein, the number of shares of Common
Stock to be issued to the Investors in exchange for all of their outstanding
shares of Series A Preferred Stock is fair to the stockholders of the Company
(other than the Investors), from a financial point of view.

ARTICLE THREE

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

Each Investor, severally and not jointly, as to itself, represents and warrants
to the Company as of the date hereof and on the Closing Date as follows:

Section 3.01 Organization. Such Investor, (other than any Investor who is an
individual) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and has all requisite corporate,
limited liability or limited partnership power and authority to own or lease and
operate its properties and assets and to carry on its business as it is now
being conducted.

 

5



--------------------------------------------------------------------------------

Section 3.02 Authorization. Such Investor (other than any Investor who is an
individual) has the corporate, limited liability or limited partnership power
and authority to execute, deliver and perform its obligations under this
Agreement. The execution, delivery and performance by such Investor of this
Agreement and the Amendment to the Investor Rights Agreement (if such Investor
is a party thereto), and the exchange of the Series A Preferred Stock by such
Investor, have been duly authorized by all requisite action on the part of such
Investor and will not violate any provision of applicable law, any order of any
court or other agency of government, the charter or other governing documents of
such Investor or any provision of any indenture, agreement or other instrument
to which such Investor or such Investor’s properties or assets are bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default, or result in the vesting, acceleration or material
modification of any benefits under any such indenture, agreement or other
instrument or any compensation agreement or benefit plan of such Investor, or
result in the creation or imposition of any liens, claims, charges,
restrictions, rights of others, security interests, prior assignments or other
encumbrances in favor of any third Person (as hereinafter defined) upon any of
the assets of such Investor.

Section 3.03 Validity. This Agreement has been duly executed and delivered by
such Investor. This Agreement constitutes the legal, valid and binding
obligation of such Investor, and the Amendment to the Investor Rights Agreement
(if such Investor is a party thereto), when executed and delivered in accordance
with this Agreement, will constitute the legal, valid and binding obligation of
such Investor, in each case enforceable against such Investor in accordance with
its terms except that no representation is made as to the enforceability of this
Agreement or the Amendment to the Investor Rights Agreement to the extent that
their enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforceability of
creditors’ rights generally or by general equitable principles.

Section 3.04 Investment Representations.

(a) Such Investor is acquiring the Exchange Shares to be delivered to such
Investor hereunder for such Investor’s own account, for investment, and not with
a view toward the resale or distribution thereof.

(b) Such Investor understands that it must bear the economic risk of the
investment for an indefinite period of time because the Exchange Shares are not
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or any applicable state securities laws and may not be resold unless
subsequently registered under the Securities Act and such other laws or unless
an exemption from such registration is available.

 

6



--------------------------------------------------------------------------------

(c) Such Investor has the ability to bear the economic risks of the investment
in the Exchange Shares to be delivered to such Investor hereunder for an
indefinite period of time. Such Investor further acknowledges that it has access
to copies of the Company filings with the SEC and has had the opportunity to ask
questions of, and receive answers from, officers of the Company with respect to
the business and financial condition of the Company and the terms and conditions
of the Recapitalization and to obtain additional information necessary to verify
such information or can acquire it without unreasonable effort or expense.

(d) Such Investor has such knowledge and experience in financial and business
matters that such Investor is capable of evaluating the merits and risks of its
investment in the Exchange Shares. Such Investor further represents that it is
an “accredited investor” as such term is defined in Rule 501 of Regulation D of
the SEC under the Securities Act with respect to its acquisition of the Exchange
Shares, and that such Investor has not been formed solely for the purpose of
acquiring the Exchange Shares.

Section 3.05 Governmental Approvals; Consents. Except for filings required by
applicable federal and state securities laws, no registration or filing with, or
consent or approval of, or other action by, any Governmental Authority or any
other third Person is or will be necessary by such Investor for the valid
execution, delivery and performance of this Agreement and the Amendment to the
Investor Rights Agreement.

Section 3.06 Ownership of Shares. Such Investor is the record and beneficial
owner of the shares of Series A Preferred Stock set forth opposite such
Investor’s name on Schedule 1.02 hereto (it being understood that the MLT Escrow
Shares are held in escrow pursuant to the MLT Escrow Agreement).

ARTICLE FOUR

CONDITIONS PRECEDENT

Section 4.01 (a) Conditions Precedent to the Obligations of the Investors in
connection with the Closing. The obligations of the Investors to consummate the
Recapitalization are subject to the satisfaction (or waiver by the Investors) of
the following conditions at or prior to the Closing:

(i) Representations and Warranties to Be True and Correct. The representations
and warranties of the Company contained in this Agreement shall be true and
correct in all material respects as of the date hereof and on the Closing Date
with the same force and effect as though such representations and warranties had
been made on and as of such date.

 

7



--------------------------------------------------------------------------------

(ii) Performance. The Company shall have performed and complied in all material
respects with all agreements, covenants and conditions contained herein required
to be performed or complied with by it prior to or on the Closing Date.

(iii) All Proceedings to Be Satisfactory. All corporate and other proceedings to
be taken by the Company and all waivers and consents to be obtained by the
Company in connection with the transactions contemplated hereby shall have been
taken or obtained by the Company.

(iv) Legal Proceedings. On the Closing Date, no preliminary or permanent
injunction or other order, decree or ruling issued by any court of competent
jurisdiction nor any statute, rule, regulation or order entered, promulgated or
enacted by any governmental, regulatory or administrative agency or authority,
or national securities exchange shall be in effect that would prevent the
consummation of the transactions contemplated by this Agreement.

(v) Amendment to the Investor Rights Agreement. The Company shall have executed
and delivered Amendment No. 2, dated the date hereof, to the Investor Rights
Agreement dated as of March 6, 2002 (the “Amendment to the Investor Rights
Agreement”) by and among the Company and certain of its stockholders.

(vi) Governmental Approvals. All necessary governmental and regulatory consents
and approvals and necessary third party consents shall have been obtained.

(vii) Written Consent. The Written Consent (as defined in Section 5.03 hereof)
shall have become effective in accordance with rules and regulations promulgated
under Securities Exchange Act of 1934, as amended (the “Exchange Act”).

Section 4.02 Conditions Precedent to the Obligations of the Company in
Connection with the Closing. The obligations of the Company to consummate the
Recapitalization are subject to the satisfaction (or waiver by the Company, if
approved by the Special Committee) of the following conditions at or prior to
the Closing:

(a) Representations and Warranties to Be True and Correct. The representations
and warranties of the Investors contained in this Agreement shall be true and
correct in all material respects as of the date hereof and on the Closing Date
with the same effect as though such representations and warranties had been made
on and as of such date.

(b) Performance. The Investors shall have performed and complied in all material
respects with all agreements, covenants and conditions contained herein required
to be performed or complied with by them prior to or on the Closing Date.

 

8



--------------------------------------------------------------------------------

(c) All Proceedings to Be Satisfactory. All proceedings to be taken by the
Investors and all waivers and consents to be obtained by the Investors in
connection with the transactions contemplated hereby shall have been taken or
obtained by the Investors and all documents incident thereto shall be
satisfactory in form and substance to the Company and its counsel.

(d) Legal Proceedings. On the Closing Date, no preliminary or permanent
injunction or other order, decree or ruling issued by any court of competent
jurisdiction nor any statute, rule, regulation or order entered, promulgated or
enacted by any governmental, regulatory or administrative agency or authority,
or national securities exchange shall be in effect that would prevent the
consummation of the transactions contemplated by this Agreement.

(e) Amendment to the Investor Rights Agreement. The Investors shall have
executed and delivered the Amendment to the Investor Rights Agreement.

(f) Governmental Approvals. All necessary governmental approvals and regulatory
approvals and necessary third party consents shall have been obtained or shall
have expired, as applicable.

ARTICLE FIVE

COVENANTS

Section 5.01 Lock-up. Each of the Investors (other than Ascent, LLC) hereby
agrees that, without the prior written consent of Special Committee (which
consent may be withheld or delayed in the Special Committee’s sole discretion),
he, she or it will refrain during the period commencing on the date of this
Agreement and ending on November 1, 2006 (the “Lockup Period”) from
(i) offering, pledging, selling, contracting to sell, selling any option or
contract to purchase, purchasing any option or contract to sell, granting any
option, right or warrant for the sale of, lending or otherwise disposing of or
transferring, directly or indirectly, any shares of Series A Preferred Stock or
any of the Exchange Shares, or any securities convertible into or exercisable or
exchangeable for any shares of Series A Preferred Stock or any of the Exchange
Shares, or (ii) entering into any swap or other arrangement that transfers to
another, in whole or in part, directly or indirectly, any of the economic
consequences of ownership of any shares of Series A Preferred Stock or any of
the Exchange Shares, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of shares of Series A Preferred Stock or
Exchange Shares or such other securities, in cash or otherwise. Any releases
from the obligations contained in this Section 5.01 shall be pro rata among
Investors in proportion to the Exchange Shares held by them.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, subject to applicable securities laws, an
Investor may transfer any securities of the Company (including, without
limitation, Common Stock) during the Lockup Period as follows: (i) as a bona
fide gift or gifts, provided that the donee or donees thereof agree to be bound
in writing by the restrictions set forth herein; (ii) to any trust or other
estate planning vehicle for the direct or indirect benefit of such Investor or
the immediate family of such Investor, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein; (iii) as a
distribution to shareholders, partners or members of such Investor, provided
that such shareholders, partners or members agree in writing to be bound by the
restrictions set forth herein; (iv) to any retirement account or other
retirement entity or vehicle for the benefit of such Investor or the immediate
family of such Investor provided such securities remain subject to the
restrictions set forth herein; (v) by MLT to Reuters Limited pursuant to the
terms of the Escrow Agreement; (vi) after the Closing, by MLT to its
stockholders or creditors in a distribution made in connection with any
dissolution or winding up of MLT, provided, however, that a distribution to One
Equity Partners LLC or its affiliates shall only be permitted so long as such
entities agree in writing to be bound by the restrictions set forth in this
Section 5.01 and provided, further, however, that the aggregate amount of all
shares distributed to stockholders or creditors that do not agree to be bound by
the restrictions set forth herein shall not exceed 12,000,000 shares of Common
Stock (subject to adjustment as set forth in Section 5.04(b)); or
(vii) following the Closing, in a transaction or series of related transactions
constituting a Change of Control (as defined in the Certificate of
Designations). For purposes of this agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote that first cousin.
MLT agrees that, notwithstanding anything contained in Investor Rights Agreement
dated as of March 6, 2002 by and among the Company and certain of its
stockholders (the “Investor Rights Agreement”) to the contrary, in the event it
requests a Demand Registration (as defined in the Investor Rights Agreement)
during the Lockup Period, the Company will not be obligated to have such Demand
Registration declared effective until the termination of the Lockup Period.

Section 5.02 Information Statement. In satisfaction of the Company’s obligations
under Regulation 14C under the Exchange Act relating to the stockholder action
by written consent referred to in Section 5.03, as promptly as practicable after
the date hereof the Company shall, at its sole expense, prepare and file with
the SEC, and the Investors shall, at the Company’s sole expense, cooperate with
the Company in such preparation and filing of, a preliminary information
statement relating to this Agreement and the transactions contemplated hereby;
and the Company shall use its best efforts to furnish the information required
to respond promptly to any comments made by the SEC with respect to the

 

10



--------------------------------------------------------------------------------

preliminary information statement and thereafter to mail the information
statement to the Company’s stockholders. Such preliminary information statement
as filed with the SEC and subsequently mailed to the stockholders of the Company
(as amended and supplemented from time to time) is herein referred to as the
“Information Statement.”

Section 5.03 Action by Written Consent. Upon execution of this Agreement, each
of the Investors shall (a) vote, or cause to be voted, by written consent (the
“Written Consent”), all of the shares of Common Stock and Series A Preferred
Stock held by it in favor of the approval of the matters relating to the
transactions contemplated by this Agreement and (b) at the Company’s sole
expense, provide the Company with all information concerning it which is
necessary and customary to be included in the Information Statement.

Section 5.04 Reverse Stock Split. The parties agree that in the event that,
prior to the Closing Date, the Company effects a reverse stock split of its
Common Stock, then (a) the number of Exchange Shares set forth in Schedule 1.01
that each Investor is entitled to receive at the Closing shall be
proportionately adjusted and (b) each other reference to shares of Common Stock
of the Company in the Agreement shall also be proportionately adjusted as
applicable.

Section 5.05 Acknowledgement and Undertaking. The Company agrees and
acknowledges that the transactions described in Section 1.01 are intended to be
exempt from Section 16(b) of the Exchange Act pursuant to the rules promulgated
thereunder, applicable law and SEC releases and interpretations, and will, from
time to time, as and when requested by any of the Investors, execute and deliver
or cause to be executed and delivered, all such documents and instruments and
take, or cause to be taken, all such further actions as any such Investor may
reasonably deem necessary and desirable to facilitate and effect any such
exemption.

Section 5.06 Notice of Negotiations. The Company agrees that in the event the
Special Committee determines that active negotiations are then being conducted
with a potential acquirer, which negotiations the Special Committee believes
could reasonably be expected to result in a transaction that would be a Change
of Control as that term is defined in the Certificate of Designations, it will
immediately give written notice to the holders of Series A Preferred Stock.

ARTICLE SIX

MISCELLANEOUS

Section 6.01 Restrictive Legends. Each certificate representing Exchange Shares,
and any shares of capital stock received in respect thereof, whether by reason
of a stock split or share reclassification thereof, a stock dividend thereon or
otherwise, and each certificate for any such securities issued to

 

11



--------------------------------------------------------------------------------

subsequent transferees of any such certificate shall be stamped or otherwise
imprinted with the legends, if any, required to be borne by such securities by
the Investor Rights Agreement, except as expressly otherwise provided in such
agreement.

Section 6.02 Notices. Any notice or other communications required or permitted
hereunder shall be deemed to be sufficient if contained in a written instrument
delivered in person or duly sent by first class certified mail, postage prepaid,
by nationally recognized overnight courier, or by facsimile addressed to such
party at the address or facsimile number set forth below or such other address
or facsimile number as may hereafter be designated in writing by the addressee
to the addressor listing all parties:

if to the Company, to

SAVVIS, Inc.

1 Savvis Parkway

Town and Country, Missouri 63017

Fax:

Attention:

and

Hogan & Hartson L.L.P.

875 Third Avenue

New York, New York 10022

Fax: (212) 918-3100

Attention: Christine M. Pallares, Esq.

if to the Investors to:

c/o Welsh, Carson, Anderson & Stowe

320 Park Avenue, Suite 2500

New York, New York 10022

Fax: (212) 893-9565

Attention: Mr. John D. Clark

with copies to:

Ropes & Gray LLP

45 Rockefeller Plaza

New York, New York 10111

Fax: (212) 841-5725

Attention: Sanford B. Kaynor, Jr., Esq.

 

12



--------------------------------------------------------------------------------

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Fax: (212) 751-4864

Attention: David S. Allison, Esq.

Edwards Angell Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199-7613

Fax: (888) 325-9712

Attention: Heather M. Stone, Esq.

or, in any case, at such other address or addresses as shall have been furnished
in writing by such party to the other parties hereto. All such notices,
requests, consents and other communications shall be deemed to have been
received (a) in the case of personal delivery, on the date of such delivery,
(b) in the case of mailing, on the fifth business day following the date of such
mailing, (c) in the case of delivery by overnight courier, on the business day
following the date of delivery to such courier, and (d) in the case of
facsimile, when received.

Section 6.03 Press Releases and Public Announcements. All public announcements
or disclosures relating to this Agreement shall be made only if mutually agreed
upon by the Company and WCAS VIII except to the extent such disclosure is, in
the opinion of the such disclosing party’s legal counsel, required by law or by
regulation of the Nasdaq Stock Market; provided that prior to making any such
required disclosure the disclosing party should use its reasonable effects to
consult with the Company and WCAS VIII.

Section 6.04 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.

Section 6.05 Entire Agreement. This Agreement (including the Schedules)
constitutes the entire agreement of the parties with respect to the subject
matter hereof and may not be amended or modified nor any provisions waived
except as set forth in Section 6.08.

Section 6.06 Assignment; No Third Party Beneficiaries. This Agreement and the
rights, duties and obligations hereunder may not be assigned or delegated by any
party hereto. This Agreement is not intended to confer any rights or benefits on
any Persons other than the parties hereto.

 

13



--------------------------------------------------------------------------------

Section 6.07 Termination.

(a) This Agreement may be terminated at any time prior to the Closing:

(i) by mutual written agreement of the Company and WCAS VIII;

(ii) by the Company or WCAS VIII if the Closing shall not have been consummated
on or before August 31, 2006, unless (A) extended by the Company and the holders
of not less than 80% of the Series A Preferred Stock but in no event beyond
September 30, 2006, (B) the failure to consummate the Closing is attributable to
a failure on the part of the party seeking to terminate this Agreement to
perform any obligation required to be performed by such party at or prior to
Closing Date or (C) the failure to consummate the Closing is attributable to the
Company and the Company is using its commercially reasonable best efforts to
perform its obligations hereunder and to consummate the Closing as soon as
practicable;

(iii) by either the Company or any Investor if consummation of the transactions
contemplated hereby to be consummated on the Closing Date would violate any
nonappealable final order, decree or judgment of any court or Governmental
Authority having competent jurisdiction;

(iv) by the holders of not less than 80% of the outstanding shares of Series A
Preferred Stock or by the Special Committee, if the Special Committee determines
that active negotiations are then being conducted with a potential acquirer,
which negotiations the Special Committee believes could reasonably be expected
to result in a transaction that would be a Change of Control as that term is
defined in the Certificate of Designations; or

(v) by the Special Committee or the holders of not less than 80% of the
outstanding shares of Series A Preferred Stock if the Company or any
stockholders of the Company enter into a definitive agreement relating to a
transaction that, if consummated, would result in a Change of Control (as
defined in the Certificate of Designations).

(b) The party desiring to terminate this Agreement pursuant to
Section 6.07(a)(ii), (iii) or (iv) hereof shall promptly give notice of such
termination to the other parties.

(c) This Agreement shall terminate automatically if the Closing shall not have
occurred by September 30, 2006.

(d) If this Agreement is terminated as permitted by this Section 6.07, such
termination shall be without liability of either party (or any stockholder,

 

14



--------------------------------------------------------------------------------

director, officer, employee, agent, consultant or representative of such party)
to the other parties to this Agreement; provided that if such termination shall
result from the willful (i) failure of either party to fulfill a condition to
the performance of the obligations of the other party, (ii) failure of either
party to perform a covenant of such party in this Agreement or (iii) breach by
either party hereto of any representation or warranty or agreement contained
herein, such party shall be fully liable for any and all losses incurred or
suffered by the other party as a result of such failure or breach. The
provisions of this Article Six shall survive any termination hereof pursuant to
this Section 6.07.

Section 6.08 Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, by the Company and WCAS
VIII; provided, however, that each Investor shall have the right to consent
prior to any amendment, modification, or waiver of any provision of this
Agreement, if such amendment, modification or waiver (i) adversely affects the
number of Exchange Shares such Investor is to receive pursuant to the
Recapitalization, (ii) otherwise adversely affects such Investor, or
(iii) relates to a waiver of any of the closing conditions set forth in
Section 4.01.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder will operate as a waiver thereof, nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege, nor will any waiving of any right power
or privilege operate to waive any other subsequent right, power or privilege.
The rights and remedies herein provided will be cumulative and not exclusive of
any rights or remedies provided by law.

Section 6.09 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 6.10 Expenses. Each of the parties hereto shall bear its own expenses
(including fees and expenses of legal counsel, financial advisors and other
representatives and consultants) in connection with the negotiation,
documentation and consummation of the transaction contemplated hereunder;
provided, however, that the Company shall reimburse the holders of Series A
Preferred Stock for their actual out-of-pocket legal expenses in an amount not
to exceed $150,000 in the aggregate with such amount to be allocated among the
holders of Series A Preferred Stock pro rata based on the number of shares of
Series A Preferred Stock held by such holders.

[The remainder of this page intentionally has been left blank.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Investors have executed this Agreement
as of the day and year first above written.

 

SAVVIS, INC. By:  

/s/ Philip J. Koen

Name:   Philip J. Koen Title:   Chief Executive Officer

[Exchange and Recapitalization Agreement Signature Page]



--------------------------------------------------------------------------------

WELSH, CARSON, ANDERSON &
STOWE VIII, L.P.

By:   WCAS VIII Associates LLC, General Partner By:  

/s/ Jonathan M. Rather

  Jonathan M. Rather   Managing Member

WELSH, CARSON, ANDERSON &
STOWE VII, L.P.

By   WCAS VII Partners, L.P.,   General Partner By:  

/s/ Jonathan M. Rather

  Jonathan M. Rather   General Partner

WELSH, CARSON, ANDERSON &
STOWE VI, L.P.

By:   WCAS VI Partners L.P.,   General Partner By:  

/s/ Jonathan M. Rather

  Jonathan M. Rather   Attorney-In-Fact WCAS MANAGEMENT CORPORATION By:  

/s/ Jonathan M. Rather

  Jonathan M. Rather   Treasurer

[Exchange and Recapitalization Agreement Signature Page]



--------------------------------------------------------------------------------

Russell Carson

MLP&S Custodian FBO Bruce K. Anderson IRRA

Andrew Paul

Robert A. Minicucci

Anthony J. De Nicola

Lawrence Sorrel

D. Scott Mackesy

Sanjay Swani

IRA FBO James R. Matthews

John Clark

IRA FBO John Clark

Sean Traynor

John Almeida

Eric J. Lee

IRA FBO Jonathan M. Rather

James Hoover (IRA)

Richard Stowe

Laura Van Buren

Thomas E. McInerney

By:

 

/s/ Jonathan M. Rather

 

Jonathan M. Rather

 

Individually and as Attorney-in-Fact

THE BRUCE K. ANDERSON 2004
IRREVOCABLE TRUST

By:

 

/s/ Mary R. Anderson

Name:

 

Mary R. Anderson

Title:

 

Trustee

[Exchange and Recapitalization Agreement Signature Page]



--------------------------------------------------------------------------------

THE PAUL & ANNE-MARIE QUEALLY
FAMILIY FOUNDATION, INC.

By:

 

/s/ Paul Queally

Name:

 

Paul Queally

Title:

 

THE PATRICK WELSH 2004
IRREVOCABLE TRUST

By:

 

/s/ Carol Welsh

Name:

 

Carol Welsh

Title:

 

Trustee

WILLIAN J. HEWEITT SEGREGATED
ROLLOVER IRA RBC DAIN
RANSCHER CUSTODIAN

By:

 

/s/ William J. Hewitt

Name:

 

William J. Hewitt

Title:

 

/s/ William J. Hewitt

WILLIAM J. HEWITT

/s/ Jill Hanau

JILL HANAU

ESTATE OF RUDOLF RUPERT

By:

 

/s/ Claudia de Dominicis

Name:

 

Claudia de Dominicis

Title:

 

Executor

[Exchange and Recapitalization Agreement Signature Page]



--------------------------------------------------------------------------------

DANIEL B. ANDERSON and SARAH

ANDERSON, JTWROS

By:

 

/s/ Daniel B. Anderson

Name:

 

Daniel B. Anderson

Title:

 

Sr. Vice President, [Execution Management]

KRISTEN M. ANDERSON and MARTIN R.

MIDDENDORF, JTWROS

By:

 

/s/ Kristen M. Anderson

Name:

 

Kristen M. Anderson

Title:

 

MARK ANDERSON TRUST

By:

 

/s/ Patrick Welsh

Name:

 

Patrick Welsh

Title:

 

Trustee

[Exchange and Recapitalization Agreement Signature Page]



--------------------------------------------------------------------------------

CONSTELLATION VENTURE
CAPITAL II, L.P.

By:

 

Constellation Ventures Management II,
LLC, its General Partner

By:

 

/s/ Clifford H. Friedman

Name:

 

Clifford H. Friedman

Title:

 

Member

CONSTELLATION VENTURE CAPITAL
OFFSHORE II, L.P.

By:

 

Constellation Ventures Management II,

 

LLC, its General Partner

By:

 

/s/ Clifford H. Friedman

Name:

 

Clifford H. Friedman

Title:

 

Member

THE BSC EMPLOYEE FUND IV, L.P.

By:

 

Constellation Ventures Management II,

 

LLC, its General Partner

By:

 

/s/ Clifford H. Friedman

Name:

 

Clifford H. Friedman

Title:

 

Member

[Exchange and Recapitalization Agreement Signature Page]



--------------------------------------------------------------------------------

CVC II PARTNERS, LLC

By: Bear Stearns Asset Management, Inc.,
its Managing Member

By:

 

/s/ Clifford H. Friedman

Name:

  Clifford H. Friedman

Title:

  Senior Managing Director

[Exchange and Recapitalization Agreement Signature Page]



--------------------------------------------------------------------------------

MLT, LLC By:  

/s/ Alexander Russo

Name:   Alexander Russo Title:   Chief Executive Officer

[Exchange and Recapitalization Agreement Signature Page]



--------------------------------------------------------------------------------

BURR COMPUTER ENVIRONMENTS, INC.

By:  

/s/ Chip Beaver

Name:   Chip Beaver Title:   President

[Exchange and Recapitalization Agreement Signature Page]



--------------------------------------------------------------------------------

ASCENT, LLC By: Ascent Holding Corp., its Manager By:  

/s/ Phil Horstman

Name:   Phil Horstman Title:   President

[Exchange and Recapitalization Agreement Signature Page]



--------------------------------------------------------------------------------

Schedule 1.01

Total Shares of Common Stock to be Received in the Exchange

 

Investor

   Total Shares

Welsh, Carson, Anderson & Stowe VIII, L.P.

   322,095,583

Welsh, Carson, Anderson & Stowe VII, L.P.

   20,400,114

Welsh, Carson, Anderson & Stowe VI, L.P.

   27,211,192

Russell Carson

   3,023,434

The Bruce K. Anderson 2004 Irrevocable Trust

   3,263,504

MLP&S Custodian FBO Bruce K. Anderson IRRA

   341,423

Daniel B. Anderson and Sarah Anderson JTWROS

   33,272

Kristin M. Anderson and Martin R. Middendorf, JTWROS

   33,272

Mark Anderson Trust

   33,272

Andrew Paul

   2,191,934

Robert A. Minicucci

   487,892

Jill Hanau

   487,892

Anthony de Nicola

   418,704

The Paul & Anne-Marie Queally Family Foundation, Inc.

   85,979

Lawrence Sorrel

   237,877

Estate of Rudolf Rupert

   16,791

D. Scott Mackesy

   27,675

Sanjay Swani

   27,675

IRA FBO James R. Matthews

   27,675

John Clark

   22,388

IRA FBO John Clark

   5,287

Sean Traynor

   27,675

John Almeida

   27,675

Eric Lee

   11,039

Schedule 1.01 - 1



--------------------------------------------------------------------------------

Investor

   Total Shares

IRA FBO Jonathan M. Rather

   27,675

WCAS Management Corporation

   85,979

James Hoover (IRA)

   185,487

Richard Stowe

   279,551

Laura Van Buren

   19,434

The Patrick Welsh 2004 Irrevocable Trust

   3,391,609

Thomas E. McInerney

   3,023,434

William J. Hewitt Segregated Rollover IRA
RBC Dain Rauscher Custodian

   145,524

William J. Hewitt

   34,365

Constellation Venture Capital II, L.P.

   28,669,650

Constellation Venture Capital Offshore II, L.P.

   13,554,108

The BSC Employee Fund IV, L.P.

   11,358,343

CVC II Partners, L.L.C.

   634,332

Burr Computer Environments, Inc.

   4,067,230

Ascent, LLC

   867,612

MLT, LLC

   114,376,647     

Total

   561,260,209

Schedule 1.01 - 2



--------------------------------------------------------------------------------

Schedule 1.02

Number of Shares of Series A Preferred Stock Held

 

Investor

   Number of Shares

Welsh, Carson, Anderson & Stowe VIII, L.P.

   116,105

Welsh, Carson, Anderson & Stowe VII, L.P.

   7,368

Welsh, Carson, Anderson & Stowe VI, L.P.

   9,828

Russell Carson

   1,090

The Bruce K. Anderson 2004 Irrevocable Trust

   1,178

MLP&S Custodian FBO Bruce K. Anderson IRRA

   122

Daniel B. Anderson and Sarah Anderson JTWROS

   12

Kristin M. Anderson and Martin R. Middendorf, JTWROS

   12

Mark Anderson Trust

   12

Andrew Paul

   790

Robert A. Minicucci

   176

Jill Hanau

   176

Anthony de Nicola

   151

The Paul & Anne-Marie Queally Family Foundation, Inc.

   31

Lawrence Sorrel

   85

Estate of Rudolf Rupert

   6

D. Scott Mackesy

   10

Sanjay Swani

   10

IRA FBO James R. Matthews

   10

John Clark

   8

IRA FBO John Clark

   2

Sean Traynor

   10

John Almeida

   10

Eric Lee

   4

Schedule 1.02 - 1



--------------------------------------------------------------------------------

Investor

   Number of Shares

IRA FBO Jonathan M. Rather

   10

WCAS Management Corporation

   31

James Hoover (IRA)

   67

Richard Stowe

   101

Laura Van Buren

   7

The Patrick Welsh 2004 Irrevocable Trust

   1,223

Thomas E. McInerney

   1,090

William J. Hewitt Segregated Rollover IRA
RBC Dain Rauscher Custodian

   52

William J. Hewitt

   13

Constellation Venture Capital II, L.P.

   10,576

Constellation Venture Capital Offshore II, L.P.

   5,000

The BSC Employee Fund IV, L.P.

   4,190

CVC II Partners, L.L.C.

   234

Burr Computer Environments, Inc.

   1,500

Ascent, LLC

   320

MLT, LLC

   40,870         202,490

Schedule 1.02 - 2